Citation Nr: 1513327	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  06-20 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to increased ratings for headaches of an unknown etiology, rated as noncompensably disabling prior to June 21, 2004, and 10 percent disabling since.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1969 to February 1973.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California RO.  

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge in March 2012.  No transcript is located in the claims file. 

This appeal was processed using the Veterans Benefits Management System.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  

This claim was previously remanded by the Board in June 2012.  The Board cannot ascertain if the requirements of the remand were fulfilled as the claims file is incomplete.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

It is evident that the physical claims file was not scanned properly and that the electronic claims file is incomplete.  As of the writing of this remand, there are 10 "line items" in the Veterans Benefits Management System and 63 "line items" in Virtual VA.  The Board's case tracking system, VACOLS, shows that when this claim was a physical claims file there were five volumes.  It is probable that a five volume case would result in substantially more than 73 electronic records.  In any event numerous required records are missing.  These include, but are not limited to, the Veteran's claims, his notice of disagreement, VA-9 Form, VA-8 Form, hearing transcript, DD-214, service records, a statement of the case, and correspondence pertaining to compliance with the Veterans Claims Assistance Act of 2000.  The Board is of the opinion that many other documents, such as Veteran statements and private and VA medical records are also likely to be missing.  Therefore, the Board must remand to rebuild the claims file.  

Accordingly, the case is REMANDED for the following action:

1. All efforts must be undertaken to rebuild the Veteran's claims file, including finding ALL of each of the following: rating decisions, claims, notices of disagreement, VA-9 Forms, VA-8 Forms, hearing transcripts, DD-214s, service records, statements of the case, supplemental statements of the case, and documents showing VA compliance with the Veterans Claims Assistance Act of 2000.  The AOJ must look to any possible source, such as any temporary files at the RO, the representative, any copies of documents the Veteran may hold, and records from the National Personnel Records Center.  As it appears that the entirety of the physical claims file was not scanned, the AOJ must pull it from the scanning facility and rescan it.  

2. After the requested development has been completed, the RO should review this remand and the June 2012 Board remand to ensure complete compliance with the directives of both.  If any development is deficient in any manner, the RO must implement corrective procedures at once. 

3. After completing all indicated development, the RO must readjudicate the claim on appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

